Case 15-23220   Doc 54   Filed 11/16/18 Entered 11/16/18 16:40:18   Desc Main
                           Document     Page 1 of 7
Case 15-23220   Doc 54   Filed 11/16/18 Entered 11/16/18 16:40:18   Desc Main
                           Document     Page 2 of 7
Case 15-23220   Doc 54   Filed 11/16/18 Entered 11/16/18 16:40:18   Desc Main
                           Document     Page 3 of 7
Case 15-23220   Doc 54   Filed 11/16/18 Entered 11/16/18 16:40:18   Desc Main
                           Document     Page 4 of 7
Case 15-23220   Doc 54   Filed 11/16/18 Entered 11/16/18 16:40:18   Desc Main
                           Document     Page 5 of 7
Case 15-23220   Doc 54   Filed 11/16/18 Entered 11/16/18 16:40:18   Desc Main
                           Document     Page 6 of 7
Case 15-23220   Doc 54   Filed 11/16/18 Entered 11/16/18 16:40:18   Desc Main
                           Document     Page 7 of 7
